DETAILED ACTION
The instant application having Application No. 17/054,329 filed on 11/10/2020 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 05/11/2018 (CHINA 201810451194.5).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.


Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “an adjustment module, which is configured to....” , “a generation module, which is configured....." and “and a transmission module, which is configured” (Claims 12-14) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “….module , which is configured…” coupled with functional language “generate, obtain, transmit or process” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figures 1, 4 and 5 and par. 0011 – 0014, par. 0030 - 0033 of US 2021/0167913 A1).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matters
Claims 4-11, 14, 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objection(s) are overcome.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, 13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (2014/0171097 A1 hereinafter Fischer).
Regarding claim 1, Fischer discloses “a signal transmission method, comprising: generating a second narrowband positioning reference signal sequence according to a system frame number (SFN);” as [(Para. 0180), the positioning reference signal instances can satisfy (10×nf+└ns/2┘−ΔPRS)mod TPRS=0, where nf is the system frame number (SFN), and ns is obtaining a second narrowband positioning reference signal according to the second narrowband positioning reference signal sequence;” [(Para. 0167), Then in step 540, the small cell can generate reference signal replicas. According to some embodiments, the reference signal sequence, rl,n s (m), is generated for each slot in a radio frame (e.g., 20 reference signal replicas are generated for each of the 20 slots). ] “and transmitting a first narrowband positioning reference signal on a first radio frame set,” [(Para. 0128), PRS can be transmitted by a base station in certain positioning sub-frames grouped into positioning occasions. A positioning occasion can comprise for example 1, 2, 4, or 6 consecutive positioning subframes and occurs periodically with 160, 320, 640, or 1280 millisecond intervals for example.] “and transmitting the second narrowband positioning reference signal on a second radio frame set” [(Para. 0128), PRS can be transmitted by a base station in certain positioning sub-frames grouped into positioning occasions. A positioning occasion can comprise for example 1, 2, 4, or 6 consecutive positioning subframes and occurs periodically with 160, 320, 640, or 1280 millisecond intervals for example.].
Regarding claim 2, Fischer discloses “wherein generating the second narrowband positioning reference signal sequence according to the SFN comprises: obtaining a first initialization value according to the SFN,” as [(Para. 0180), the positioning reference signal instances can satisfy (10×nf+└ns/2┘−ΔPRS)mod TPRS=0, where nf is the system frame number (SFN), and ns is the slot number within a radio frame] “and obtaining the second narrowband positioning reference signal sequence according to the first initialization value; or obtaining the second narrowband positioning reference signal sequence according to the SFN and a first narrowband positioning reference signal sequence; or scrambling a first narrowband positioning reference signal sequence according to the SFN to obtain the second narrowband positioning reference signal sequence” [(Para. 0179), FIG. 9 illustrates an example of the cell specific subframe offset ΔPRS, which defines the starting subframe of PRS transmission relative to SFN=0. The ΔPRS is the third parameter that characterizes the PRS transmission schedule. Additionally, the ΔPRS can be inferred relative to the beginning of each PRS period TPRS.].
Regarding claim 3, Fischer discloses “wherein the first radio frame set does not overlap with the second radio frame set;” as [(Para. 0167), the reference signal sequence, rl,n s (m), is generated for each slot in a radio frame (e.g., 20 reference signal replicas are generated for each of the 20 slots).] “and a first radio frame in the first radio frame set comprises at least one of a predefined radio frame, a radio frame obtained based on a configuration parameter M or a radio frame obtained based on a radio frame set configured by a base station” [(Para. 0153), ns is the slot number within a radio frame (slot=0.5 ms; frame=10 ms)].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a signal transmission device, comprising a memory and a processor, wherein the memory is configured to store a computer program about signal transmission and the processor executes the computer program to perform the method of claim 1” as [(Fischer: Para. 0017), a crowdsourcing server may comprise at least one processor; and memory storing computer-readable instructions that, when executed, cause the server to].
claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463